                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  UNITED STATES OF AMERICA,                          )
                                                     )
         Plaintiff,                                  )     Criminal Action No. 5: 19-177-DCR
                                                     )
  V.                                                 )
                                                     )
  DAYQUAN DEJON JOHNSON,                             )       MEMORANDUM OPINION
                                                     )           AND ORDER
         Defendant.                                  )

                                    ***   ***        ***   ***
       Defendant Dayquan Dejon Johnson has filed a motion to revoke the detention order

issued by United States Magistrate Judge Edward B. Atkins. [Record No. 58]             Because

Johnson has not overcome the presumption of detention and the factors outlined in 18 U.S.C.

§ 3142 all weigh in favor of detaining Johnson pretrial, his motion will be denied.

                                                I.

       Johnson is charged with conspiracy to distribute 40 grams or more of fentanyl, in

violation of 21 U.S.C. § 846, and aiding and abetting possession with intent to distribute

fentanyl, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. At his initial appearance,

the United States moved to detain Johnson pending trial because his charges trigger a

presumption that no conditions of release would reasonably assure the safety of others.

       Magistrate Judge Atkins held a detention hearing on November 26, 2019. Johnson

proffered that he could live with his grandmother in Michigan pending trial, as she was always

in the home and she would be able to drive him to all court appearances.              Johnson’s

grandmother did not appear at the hearing. The United States contended that the presumption


                                             -1-
of detention had not been overcome, but Magistrate Judge Atkins apparently disagreed.

Accordingly, the United States called Special Agent Michael Trueblood to testify.

       Special Agent Trueblood offered testimony regarding an investigation into Johnson

traveling to Winchester, Kentucky to distribute controlled substances.          According to

Trueblood, Johnson traveled to Winchester on at least two occasions to distribute heroin and/or

fentanyl. Trueblood stated that Johnson was arrested on one of the trips while possessing 26

grams of fentanyl. He also explained that Johnson had an affiliation with a Detroit gang, but

that he did not have any specific information about violence committed by Johnson or any use

of firearms by Johnson in this case. He offered pictures of Johnson holding a substantial

amount of money and a picture of him with a gang affiliation tattoo. Trueblood testified that

Johnson confirmed he was distributing drugs and explained that he had a contact in

Winchester, Kentucky.

       Magistrate Judge Atkins issued a detention order concluding that the defendant

successfully rebutted the presumption of detention by producing some evidence that he would

abide by conditions of release, but still found that no conditions could be imposed that would

assure Johnson’s appearance at future court proceedings or the safety of others. The magistrate

judge explained that the nature and circumstances of the offense weighed in favor of detention

and the weight of the evidence of dangerousness was significant. He further explained that,

while Johnson’s criminal history was not entirely clear, the defendant had charges involving

robbery and a weapons offense. Additionally, he noted that Johnson’s employment history

could not be verified. Finally, Magistrate Judge Atkins concluded that Johnson presented a

danger to others and the community if he were to be released.



                                             -2-
       Johnson filed a motion for revocation of the detention order, asserting that the

government failed to establish by clear and convincing evidence that he is a danger to others.

Counsel also contended that the Court ignored whether Johnson would reasonably appear

when required. [Record No. 58] And he disputes that Special Agent Trueblood established

that Johnson was a flight risk or a danger to the community. The defendant notes that the gang

references were vague and that there are conditions to mitigate any danger presented by the

association.

       The United States filed a response opposing the revocation of the detention order.

[Record No. 63] It asserts that the government met its burden to establish that there are no

conditions of release that would reasonably assure Johnson’s appearance at trial or assure the

safety of others and the community.

       This matter came for a hearing on December 20, 2019. Counsel for the defendant again

indicated that Johnson’s grandmother would be able to supervise him and requested release

with any conditions the Court would be willing to impose, including home detention or GPS

monitoring. Counsel further argued that Magistrate Judge Atkins’ decision to detain the

defendant was improperly driven by Johnson’s alleged associations with gang members.

However, counsel did not believe that Trueblood’s testimony at the original detention hearing

supported the gang affiliation claim.

       The United States argued that there are no conditions of release that would minimize

the danger presented by the defendant or mitigate his risk of flight. First, the United States

points out that it cannot test the credibility of the defendant’s grandmother in determining

whether she would be a suitable third-party custodian. Additionally, the United States

presented the pretrial release order from the pending case in Detroit, which explicitly stated
                                            -3-
that Johnson was not to leave Michigan or commit any crimes while released. Finally, the

United States offered photographs of the defendant with a substantial sums of cash, which

underscores the defendant’s ability to flee if he is released.

                                                II.

       A defendant may file a motion for revocation of a detention order with the court having

original jurisdiction over the offense. 18 U.S.C. § 3145(b). This Court reviews a magistrate

judge’s detention order de novo. United States v. Yamini, 91 F. Supp. 2d 1125, 1128-29 (S.D.

Ohio 2000); United States v. Clark, 865 F.2d 1433, 1436 (4th Cir. 1989). The Court “should

review the evidence before the magistrate and make its own independent determination

whether the magistrate’s findings are correct, with no deference.” United States v. Koenig,

912 F.2d 1190, 1193 (9th Cir. 1990).         If the Court determines that a detention order is

necessary, it shall, inter alia, submit a written statement of the reasons for the detention. 18

U.S.C. § 3142 (i)(1).

                                               III.

       A defendant may be held pending the resolution of his case only if a judicial officer

“finds that no condition or combination of conditions will reasonably assure the appearance of

the person as required and the safety of any other person and the community.” 18 U.S.C. §

3142(e). “The default position of the law . . . is that a defendant should be released pending

trial.” United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). The United States must prove

that no conditions of release can ensure the safety of the community and the defendant’s

appearance in court. Id. It must demonstrate the defendant’s risk of non-appearance based on

a preponderance of the evidence and demonstrate that he presents a danger to others and the


                                               -4-
community by clear and convincing evidence. See United States v. Hazime, 762 F.2d 34, 37

(6th Cir. 1985); United States v. Curry, 2006 U.S. Dist. LEXIS 49661, at *16 (E.D. Ky. 2006).

          In certain cases, the default position of release pending trial is modified in favor of

detention pending trial. Stone, 608 F.3d at 945. There is a rebuttable presumption in favor of

detention if there is probable cause to believe that the defendant committed one of the crimes

listed in 18 U.S.C. § 3142(e)(3). A grand jury indictment will satisfy the probable cause

requirement. See Hazime, 762 F.2d at 37. The defendant bears the “burden of production” to

overcome the presumption, but the United States retains the “burden of persuasion” in proving

that the defendant should be detained pending trial. 18 U.S.C. § 3142(e)(3); Stone, 608 F.3d

at 945.

          A defendant must come forward with some evidence to indicate that he is not a danger

to the community and does not present a risk of non-appearance. Stone, 608 F.3d at 945 (citing

United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001)). Producing evidence that the

defendant is not a danger to the community or a flight risk does not alone overcome the

presumption in favor of detention, as it is merely a factor for the Court to weigh in deciding

whether the defendant should be detained pending trial. Id.

          The factors the Court considers in deciding whether to release a defendant pending trial

are outlined in 18 U.S.C. § 3142(g). They are:

                 (1) the nature and circumstances of the offense charged, including
                 whether the offense is a crime of violence, a violation of section 1591
                 [18 U.S.C. § 1591], a Federal crime of terrorism, or involves a minor
                 victim or a controlled substance, firearm, explosive, or destructive
                 device;
                 (2) the weight of the evidence against the person;
                 (3) the history and characteristics of the person, including--
                        (A) the person’s character, physical and mental condition, family
                        ties, employment, financial resources, length of residence in the
                                                -5-
                      community, community ties, past conduct, history relating to
                      drug or alcohol abuse, criminal history, and record concerning
                      appearance at court proceedings; and
                      (B) whether, at the time of the current offense or arrest, the
                      person was on probation, on parole, or on other release pending
                      trial, sentencing, appeal, or completion of sentence for an offense
                      under Federal, State, or local law; and
              (4) the nature and seriousness of the danger to any person or the
              community that would be posed by the person’s release. In considering
              the conditions of release described in subsection (c)(1)(B)(xi) or
              (c)(1)(B)(xii) of this section, the judicial officer may upon his own
              motion, or shall upon the motion of the Government, conduct an inquiry
              into the source of the property to be designated for potential forfeiture or
              offered as collateral to secure a bond, and shall decline to accept the
              designation, or the use as collateral, of property that, because of its
              source, will not reasonably assure the appearance of the person as
              required.

18 U.S.C. § 3142(g). “Consideration of these factors shall not be construed to modify or limit

the presumption of innocence.” Stone, 608 F.3d at 946; 18 U.S.C. § 3142(j).

       This is a presumption case under 18 U.S.C. § 3142(e)(3) because Johnson is charged

with a crime under the Controlled Substances Act for which a maximum term of imprisonment

of more than ten years is prescribed. Johnson asserts that he overcame the presumption by

proffering that he could reside with his grandmother and she would report if he violated his

conditions. Magistrate Judge Atkins agreed. However, the undersigned disagrees with this

assessment.

       A similar factual scenario was presented in United States v. Holden, No. 17-CR-33-

JMH-1, 2017 U.S. Dist. LEXIS 56626 (E.D. Ky. Apr. 12, 2017). There, Senior United States

District Judge Joseph Hood was not persuaded that the defendant had overcome the

presumption of detention. Counsel proffered that the defendant’s father, who did not appear

at the hearing, would allow the defendant to live with him in Louisville if he was released

pending trial. Id. at *2-3. The defendant had been living with his father before his arrest. Id.
                                             -6-
Additionally, the defendant provided information that he had appeared at all prior court

proceedings for a pending domestic violence charge and he had a lack of a felony criminal

record. Id. at *3. Judge Hood concluded that while the defendant may have presented

sufficient evidence to overcome flight, he had not presented sufficient evidence to overcome

danger because he had not presented “evidence of his good character, other than his father’s

willingness to house him and his willingness to appear for scheduled court appearances, both

of which go more to the idea that he would not flee if released than the idea of danger.” Id. at

*4; see also United States v. Gwathney-Law, No. 1:15-CR-00030-GNS-1, 2017 U.S. Dist.

LEXIS 92034 (W.D. Ky. June 15, 2017) (concluding that the defendant had failed to overcome

the presumption in favor of detention even though he was amenable to a third-party custodian

arrangement and GPS monitoring, had a stable residence, substantial ties to the community,

minimal criminal history, and strong family support).

       Similar to the defendant in Holden, Johnson proffered that he could reside with his

grandmother, where he had been residing at the time of arrest, and that she would make sure

he made it to his court appearances and comply with conditions. The Court cannot assess the

credibility of his grandmother in determining if she is a suitable third-party custodian. And as

noted above, the undersigned is not persuaded that Johnson has overcome the presumption in

favor of detention. However, even if he has met his burden of production, all of the factors in

18 U.S.C § 3142(g) support detaining Johnson pending trial.

       First, the nature and circumstances of the offense charged weigh in favor of denying

the motion to revoke the detention order because the defendant’s charges stem from trafficking

in controlled substances, specifically fentanyl. 18 U.S.C. § 3142(g)(1). Residing with his

grandmother, where he was living when the instant offense allegedly occurred, would not
                                             -7-
alleviate the risk that Johnson will continue to engage in trafficking or other unlawful behavior.

Accordingly, the nature and circumstances of the offense charged weigh in favor of detention.

       The next factor concerns the weight of the evidence balanced against the “factors to be

considered in determining whether there are conditions which will assure the appearance of

the accused and safety of the community.” Hazime, 762 F.2d at 37; 18 U.S.C. § 3142(g)(2).

Here, there is considerable evidence indicating that Johnson presents a significant risk of non-

appearance as well as a danger to the community. He has no ties to the Eastern District of

Kentucky and an active bench warrant for failing to appear in another drug case in Detroit

(because he was detained for the instant offense). Resolution of the Michigan will not lessen

the weight of the evidence regarding the present matter. Additionally, he has previous charges

for violent offenses, specifically a weapons charge and a robbery charge. Further, Johnson is

affiliated with a gang believed to be involved in violent activity. This association, standing

alone, is but one additional factor favoring detention. It is far from the deciding or central

factor in the Court overall analysis.

       Next, the history and characteristics of the defendant also weigh in favor of detention.

18 U.S.C. § 3142(g)(3). Johnson does not have any financial, community, familial, or

employment ties to this district. He grew up and resided in Detroit with his grandmother. He

reported working at a party store in Detroit, but this information could not be verified. Further

(as noted above), Johnson has a previous weapons charge and robbery charge, but the

disposition of those two cases is unavailable. And he has an active possession of a controlled

substance case pending in Detroit. His inability to comply with the pretrial release conditions

in Detroit weighs in favor of detention.



                                              -8-
       Finally, the Court considers “the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(4). “Drug

trafficking is a serious offense that, in itself, poses a danger to the community.” Stone, 608

F.3d at 939 n. 1 (referencing United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989) (“[t]he

risk of continued narcotic trafficking on bail constitutes a risk to the community”)). Again, as

previously noted, Trueblood testified that Johnson has ties to a Detroit gang and he does have

previous charges for violent offenses. Thus, this factor weighs in favor of detention.

                                              IV.

       In summary, the defendant has not overcome the presumption of detention, but even if

he had done so, the factors outlined in 18 U.S.C. § 3142 support detaining Johnson pending

trial. Accordingly, it is hereby

       ORDERED that Defendant Johnson’s motion to revoke the detention order [Record

No. 58] is DENIED.

       Dated: December 20, 2019.




                                             -9-
